DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 15862,627 filed on 1 /4/2018 and is a CIP of 14/579,973 filed on 12/22/2014 and claims benefit of 61 /919,642* filed on 12/20/13 which claims benefit of 62/032,464 filed on 8/1/2014. This application is a CIP of 14/275,771 filed on 5/12/2014 which a CON of 13/048,698 filed on 3/15/2011 and claims benefit of 61/314,014 filed on 3/15/2010. (*) Data provided by applicant is not consistent with PTO records.

Note: the claims include the limitation “variance” in claims 22-24, 31-33 and 40 is not disclosed in application 14/579,973 filed on 12/11/2014, thus the priority for these claims are determined to be 1/4/2018, as the claimed continuity does not cover the limitation variance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Response to Amendment
This office action is in response to the amendment submitted on 11/22/2021 wherein claims 21-40 are pending and ready for examination. Claims 1-20 have been canceled, and claims 21-40 have been newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24, 31-33 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As to claims 22, 31 and 40, the limitation “the failure pattern comprises a trend in variances between thermodynamic cycles of the first refrigeration asset.” Such limitation has no support, the best the specification discloses in [0069-0070] “The sensor data algorithms may include simple measures such as maximum and minimum alarm points, or more robust methods such as a standard deviation algorithm …... The algorithms may include a moving variance algorithm used to detect state changes in various elements of a system, including state changes in a compressor, for example. The algorithms may include a temporal pattern matcher algorithm configured to….” i.e. the best that is disclosed that there is a variety of possible algorithms wherein the variance algorithm is one of the possible algorithms, and similarly the pattern algorithm is another possible algorithm, but there is no trend in variances what so ever. In other words, there is nothing in the specification that relates the variance to the pattern/trend what so ever. See [0070] of the specification “Cycle variance may be used to indicate instability in a component or element of an asset when other factors remain stable.” Which is the best that the specification supports, i.e. the variance is used to indicate instability; thus, no corresponding pattern of thermodynamic cycle is involved what so ever.

As to claims 23 and 32, the limitation “failure pattern comprises a trend in variances of cycles of temperature, electrical current or vibration associated with the first refrigeration asset” has no support. First, the specification does not disclose the term “trend in variance” what so ever. Second, the specification to its best refers to the variance, as a cycle variance to indicate instability as in specification [0070], and then it is displayed as cycle variance in [0073]. No other details specifically when it comes to “temperature, electrical current or vibration.”

As to claims 24 and 33, the limitation “failure pattern relates to a variance between thermodynamic cycles”, such limitation lacks disclosure, please see the 112 (a) rejection of claims 22-23 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 28, 30, 34, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0210419 A1, Wiebe et al, hereinafter referenced as Wiebe in view of US 2009/0293479 A1, Durso.

As to independent claim 21, Wiebe teaches “A method of controlling a network of refrigeration systems, comprising: receiving first measurements captured by sensors in a plurality of refrigeration assets, each sensor being configured to continuously measure temperature, electrical current or vibration;” ([abstract] and fig 11 wherein a plurality of refrigeration assets A, B, C ... are monitored, and wherein "the collected data are sampled periodically and stored in time series" wherein "reference data are established and stored for normal operation of the system". See claim 1 “a plurality of sensors, each said sensor for continuously or continually sensing the value of a discrete said parameter”. Moreover, [0062], [0064], [0132] and [0170] wherein the current is measured. And [0223-0228] and [0249] current and temperature are measured and monitored, wherein the characteristics of the refrigeration unit to be determined as in figs 8-9, also see [0228] "logs of the temperature", [0126-0127] and figs 1 and 11-18. See claim 14 and [0050-0053]. Moreover, [0087] “measured by sensed continuing values” and claim 1, “a plurality of sensors, each said sensor for continuously or continually sensing the value of a discrete said parameter”)
Wiebe is silent in regards to determining parameters during each thermodynamic cycle of a corresponding refrigeration asset. 
Durso teaches “during each thermodynamic cycle of a corresponding refrigeration asset.” ([0005] “thermodynamic cycles can be quantified at different states either using immediately measurable physical properties of the fluid such as pressure, temperature, or velocity. Cycle states can also be evaluated and quantified using thermodynamic variables created from a plurality of these measurable physical properties.” Moreover, [0007-0008] “One of ordinary skill in the art knows that power cycles can also be used as part of a refrigeration cycle or to energize other types of device.” Also see [0026-0028].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of thermodynamic cycle of refrigerating assets of Durso to the measuring technique of Wiebe (if it has not already been applied) in order to attain the desired goal of quantifying physical properties, yet with higher relevancy according to the refrigerating thermodynamic cycle. (Durso [0005], [0007-008] and [0026-0028].)   
Wiebe teaches “identifying a first feature of the first measurements that indicates onset of failure of a first refrigeration asset, wherein the first feature comprises a failure pattern identified in measurements obtained by at least one sensor that is associated with the first refrigeration asset;” ([0099-0100] "incipient fault”. Moreover, [0017-0018] “wherein the cycle characteristics i.e. (long versus short) cycles of the compressor refers to “first feature” wherein the longer “on cycle” refers to the beginning “onset” of failure/malfunctioning “deteriorating”, and wherein the “predictable pattern” reads on “trend”. Moreover, figs 17- 19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles "sawtooth pattern .... a series of sequential on-off cycles" which is the normal expected performance (reference); "very long almost continuous on cycle". Moreover, fig 11 provides data for analysis as in fig 3, 6, [0048-0051] "current historic or reference or combination thereof” and wherein such data is accumulated form unit A/ first, unit B/ second, unit C/ third, and wherein similar units of similar components model and/or manufacturing would be selected based on the similarity, also see [0088-0091] wherein similar configurations are applied to similar units, [0172] "similar variants or substitutes could be readily devised for the other performance checks", the similar limitation is examined in the light of the specification [0119-0120]. [abstract], [0265-0280] and fig 18- 19 wherein the pattern/ trend is determined, see [0136-0137] "each refrigerator', see [0187-0198]. [0156] "involve comparison of present values with threshold or normal or reference values of various selected parameters". Moreover, see claim 1 wherein the sensors are disclosed.)
“initiating a service or repair procedure configured to prevent failure of the first refrigeration asset;” ([abstract], [0265-0280] and fig 18-19 wherein the pattern/ trend is determined, see [0136-0137] "each refrigerator”. Moreover, [0148] a paging call to be initiated based on the determined alert status, see [0187-0198] "PC Monitor 240' "Notification of Service call The service technician" fig 17-19 and [0278-0279]. Moreover, [0017] "well in advance of failure .... Deteriorating situation before it becomes critical”, wherein the alert level and warning level are disclosed in [0085] and [0099-0100] "incipient fault”.)
“receiving second measurements captured by the sensors in the plurality of refrigeration assets after the first refrigeration asset has been repaired; and determining whether a second feature present in the second measurements indicates that the first refrigeration asset is operating at an optimal performance level, the second feature corresponding to a healthy pattern identified in the first measurements and the second measurements, wherein the healthy pattern is associated with one or more other refrigeration assets operating at the optimal performance level.” ([0153] "a particular time period”, and fig 8-9 as a defined time period is illustrated wherein the performance of a defined equipment, [0219-0228]. See claim 1, 12, 17-19 and 25, see claim 17 wherein the trend of, for example, long on cycle compressor wherein the cycle being long is determined based on the reference that provides the normal trend pattern of normal on cycle. See [0187-0198] "PC Monitor 240”. Moreover, [0050] wherein the data/parameters values are taken from "current or historical or reference combination", the term "current" means real-time, the term "reference" means nominal, threshold and/or manufacturing standards which reads on "healthy pattern" see [abstract], and the term "historical" refers to previous performance, see [0087-0089] "preferred operation of similar configuration", also see [0172] "similar”. See [0099] "involve a comparison of present or immediately preceding historic data with reference values obtained in learning mode". See fig 8-9, [0223-0225].) 
The express citation of “after the first refrigeration asset has been repaired” is not disclosed in Wiebe, however, one of ordinary skill in the art would expect and acknowledge that such status, is eventually/implicitly implemented based on two aspects: The first aspect is: testing validation is required in order to verify and validate repair success, i.e. in order to determine the validity of the repair, a testing validation is necessitated by the repair process, such step is needed in order to complete the repair process and provide the final results of either: valid repair and complete, inadequate and need more repair actions, or elements replacement; it’s worth mentioning that such aspect is pretty common if not inherent. Moreover, the second aspect is: the performance before and after the repair has been applied as part of the periodic data collection process as in [0228] and claim 20, wherein the testing via data collection of the plurality of the sensor has been applied periodically, thus such testing is applied eventually before and after the repair action has been applied and such testing is applied within a predetermined period, (periodically).

As to independent claim 30, Wiebe teaches “An apparatus for managing repair of a refrigeration system, comprising: a controller comprising at least one processing circuit configured to receive measurements captured at a plurality of refrigeration assets;” (fig 11 as the controller MRU and PC Monitor are disclosed, [0050-0053] "microcontroller with associated memory”, see fig 2 and [0136-0137] "microcontroller208”. See claim 1.)
“and an analyzer comprising at least one processing circuit configured to: receive first measurements captured by sensors in a plurality of refrigeration assets, each sensor being configured to continuously measure temperature, electrical current or vibration;” ([0104] "monitoring computer, analyzer alert”, [0065] "suitable data analysis software". Moreover, ([abstract] and fig 11 wherein a plurality of refrigeration assets A, B, C ... are monitored, and wherein "the collected data are sampled periodically and stored in time series" wherein "reference data are established and stored for normal operation of the system". See claim 1 “a plurality of sensors, each said sensor for continuously or continually sensing the value of a discrete said parameter”. Moreover, [0062], [0064], [0132] and [0170] wherein the current is measured. And [0223-0228] and [0249] current and temperature are measured and monitored, wherein the characteristics of the refrigeration unit to be determined as in figs 8-9, also see [0228] "logs of the temperature", [0126-0127] and figs 1 and 11-18. See claim 14 and [0050-0053]. Moreover, [0087] “measured by sensed continuing values” and claim 1, “a plurality of sensors, each said sensor for continuously or continually sensing the value of a discrete said parameter”)
Wiebe is silent in regards to “during each thermodynamic cycle of a corresponding refrigeration asset”.
Durso teaches “during each thermodynamic cycle of a corresponding refrigeration asset.” ([0005] “thermodynamic cycles can be quantified at different states either using immediately measurable physical properties of the fluid such as pressure, temperature, or velocity. Cycle states can also be evaluated and quantified using thermodynamic variables created from a plurality of these measurable physical properties.” Moreover, [0007-0008] “One of ordinary skill in the art knows that power cycles can also be used as part of a refrigeration cycle or to energize other types of device.” Also see [0026-0028].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of thermodynamic cycle of refrigerating assets of Durso to the measuring technique of Wiebe (if it has not already been applied) in order to attain the desired goal of quantifying physical properties, yet with higher relevancy according to the refrigerating thermodynamic cycle. (Durso [0005], [0007-008] and [0026-0028].)   
“identify a first feature of the first measurements that indicates onset of failure of a first refrigeration asset, wherein the first feature comprises a failure pattern identified in measurements obtained by at least one sensor that is associated with the first refrigeration asset;” ([0099-0100] "incipient fault”. Moreover, [0017-0018] “wherein the cycle characteristics i.e. (long versus short) cycles of the compressor refers to “first feature” wherein the longer “on cycle” refers to the beginning “onset” of failure/malfunctioning “deteriorating”, and wherein the “predictable pattern” reads on “trend”. Moreover, figs 17- 19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles "sawtooth pattern .... a series of sequential on-off cycles" which is the normal expected performance (reference); "very long almost continuous on cycle". Moreover, fig 11 provides data for analysis as in fig 3, 6, [0048-0051] "current historic or reference or combination thereof” and wherein such data is accumulated form unit A/ first, unit B/ second, unit C/ third, and wherein similar units of similar components model and/or manufacturing would be selected based on the similarity, also see [0088-0091] wherein similar configurations are applied to similar units, [0172] "similar variants or substitutes could be readily devised for the other performance checks", the similar limitation is examined in the light of the specification [0119-0120]. [abstract], [0265-0280] and fig 18- 19 wherein the pattern/ trend is determined, see [0136-0137] "each refrigerator', see [0187-0198]. [0156] "involve comparison of present values with threshold or normal or reference values of various selected parameters". Moreover, see claim 1 wherein the sensors are disclosed.)
Wiebe as modified teaches “initiate a service or repair procedure configured to prevent failure of the first refrigeration asset;” ([abstract], [0265-0280] and fig 18-19 wherein the pattern/ trend is determined, see [0136-0137] "each refrigerator”. Moreover, [0148] a paging call to be initiated based on the determined alert status, see [0187-0198] "PC Monitor 240' "Notification of Service call The service technician" fig 17-19 and [0278-0279]. Moreover, [0017] "well in advance of failure .... Deteriorating situation before it becomes critical”, wherein the alert level and warning level are disclosed in [0085] and [0099-0100] "incipient fault”.)
Wiebe as modified teaches “receive second measurements captured by the sensors in the plurality of refrigeration assets after the first refrigeration asset has been repaired; and determine whether a second feature present in the second measurements indicates that the first refrigeration asset is operating at an optimal performance level, the second feature corresponding to a healthy pattern identified in the first measurements and the second measurements, wherein the healthy pattern is associated with one or more other refrigeration assets operating at the optimal performance level.” ([0153] "a particular time period”, and fig 8-9 as a defined time period is illustrated wherein the performance of a defined equipment, [0219-0228]. See claim 1, 12, 17-19 and 25, see claim 17 wherein the trend of, for example, long on cycle compressor wherein the cycle being long is determined based on the reference that provides the normal trend pattern of normal on cycle. See [0187-0198] "PC Monitor 240”. Moreover, [0050] wherein the data/parameters values are taken from "current or historical or reference combination", the term "current" means real-time, the term "reference" means nominal, threshold and/or manufacturing standards which reads on "healthy pattern" see [abstract], and the term "historical" refers to previous performance, see [0087-0089] "preferred operation of similar configuration", also see [0172] "similar”. See [0099] "involve a comparison of present or immediately preceding historic data with reference values obtained in learning mode". See fig 8-9, [0223-0225].) 
The express citation of “after the first refrigeration asset has been repaired” is not disclosed in Wiebe, however, one of ordinary skill in the art would expect and acknowledge that such status, is eventually/implicitly implemented based on two aspects: The first aspect is: testing validation is required in order to verify and validate repair success, i.e. in order to determine the validity of the repair, a testing validation is necessitated by the repair process, such step is needed in order to complete the repair process and provide the final results of either: valid repair and complete, inadequate and need more repair actions, or elements replacement; it’s worth mentioning that such aspect is pretty common if not inherent. Moreover, the second aspect is: the performance before and after the repair has been applied as part of the periodic data collection process as in [0228] and claim 20, wherein the testing via data collection of the plurality of the sensor has been applied periodically, thus such testing is applied eventually before and after the repair action has been applied and such testing is applied within a predetermined period, (periodically).

As to independent claim 39, Wiebe teaches “A non-transitory processor-readable storage medium having one or more instructions which, when executed by at least one processing circuit, cause the at least one processing circuit to: receive first measurements captured by sensors in a plurality of refrigeration assets, each sensor being configured to continuously measure temperature, electrical current or vibration;” ([0086], [0093] and [0103] "the computer program installed to operate ... instructions .." Moreover, [abstract] and fig 11 wherein a plurality of refrigeration assets A, B, C ... are monitored, and wherein "the collected data are sampled periodically and stored in time series" wherein "reference data are established and stored for normal operation of the system". See claim 1 “a plurality of sensors, each said sensor for continuously or continually sensing the value of a discrete said parameter”. Moreover, [0062], [0064], [0132] and [0170] wherein the current is measured. And [0223-0228] and [0249] current and temperature are measured and monitored, wherein the characteristics of the refrigeration unit to be determined as in figs 8-9, also see [0228] "logs of the temperature", [0126-0127] and figs 1 and 11-18. See claim 14 and [0050-0053]. Moreover, [0087] “measured by sensed continuing values” and claim 1, “a plurality of sensors, each said sensor for continuously or continually sensing the value of a discrete said parameter”)
Wiebe is silent in regards to determining parameters during each thermodynamic cycle of a corresponding refrigeration asset. 
Durso teaches “during each thermodynamic cycle of a corresponding refrigeration asset.” ([0005] “thermodynamic cycles can be quantified at different states either using immediately measurable physical properties of the fluid such as pressure, temperature, or velocity. Cycle states can also be evaluated and quantified using thermodynamic variables created from a plurality of these measurable physical properties.” Moreover, [0007-0008] “One of ordinary skill in the art knows that power cycles can also be used as part of a refrigeration cycle or to energize other types of device.” Also see [0026-0028].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known technique of thermodynamic cycle of refrigerating assets of Durso to the measuring technique of Wiebe (if it has not already been applied) in order to attain the desired goal of quantifying physical properties, yet with higher relevancy according to the refrigerating thermodynamic cycle. (Durso [0005], [0007-008] and [0026-0028].)   
Wiebe as modified teaches “identify a first feature of the first measurements that indicates onset of failure of a first refrigeration asset, wherein the first feature comprises a failure pattern identified in measurements obtained by at least one sensor that is associated with the first refrigeration asset;” ([0099-0100] "incipient fault”. Moreover, [0017-0018] “wherein the cycle characteristics i.e. (long versus short) cycles of the compressor refers to “first feature” wherein the longer “on cycle” refers to the beginning “onset” of failure/malfunctioning “deteriorating”, and wherein the “predictable pattern” reads on “trend”. Moreover, figs 17- 19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles "sawtooth pattern .... a series of sequential on-off cycles" which is the normal expected performance (reference); "very long almost continuous on cycle". Moreover, fig 11 provides data for analysis as in fig 3, 6, [0048-0051] "current historic or reference or combination thereof” and wherein such data is accumulated form unit A/ first, unit B/ second, unit C/ third, and wherein similar units of similar components model and/or manufacturing would be selected based on the similarity, also see [0088-0091] wherein similar configurations are applied to similar units, [0172] "similar variants or substitutes could be readily devised for the other performance checks", the similar limitation is examined in the light of the specification [0119-0120]. [abstract], [0265-0280] and fig 18- 19 wherein the pattern/ trend is determined, see [0136-0137] "each refrigerator', see [0187-0198]. [0156] "involve comparison of present values with threshold or normal or reference values of various selected parameters". Moreover, see claim 1 wherein the sensors are disclosed.)
Wiebe as modified teaches “initiate a service or repair procedure configured to prevent failure of the first refrigeration asset;” ([abstract], [0265-0280] and fig 18-19 wherein the pattern/ trend is determined, see [0136-0137] "each refrigerator”. Moreover, [0148] a paging call to be initiated based on the determined alert status, see [0187-0198] "PC Monitor 240' "Notification of Service call The service technician" fig 17-19 and [0278-0279]. Moreover, [0017] "well in advance of failure .... Deteriorating situation before it becomes critical”, wherein the alert level and warning level are disclosed in [0085] and [0099-0100] "incipient fault”.)
Wiebe as modified teaches “receive second measurements captured by the sensors in the plurality of refrigeration assets after the first refrigeration asset has been repaired; and determine whether a second feature present in the second measurements indicates that the first refrigeration asset is operating at an optimal performance level, the second feature corresponding to a healthy pattern identified in the first measurements and the second measurements, wherein the healthy pattern is associated with one or more other refrigeration assets operating at the optimal performance level.” ([0153] "a particular time period”, and fig 8-9 as a defined time period is illustrated wherein the performance of a defined equipment, [0219-0228]. See claim 1, 12, 17-19 and 25, see claim 17 wherein the trend of, for example, long on cycle compressor wherein the cycle being long is determined based on the reference that provides the normal trend pattern of normal on cycle. See [0187-0198] "PC Monitor 240”. Moreover, [0050] wherein the data/parameters values are taken from "current or historical or reference combination", the term "current" means real-time, the term "reference" means nominal, threshold and/or manufacturing standards which reads on "healthy pattern" see [abstract], and the term "historical" refers to previous performance, see [0087-0089] "preferred operation of similar configuration", also see [0172] "similar”. See [0099] "involve a comparison of present or immediately preceding historic data with reference values obtained in learning mode". See fig 8-9, [0223-0225].) 
The express citation of “after the first refrigeration asset has been repaired” is not disclosed in Wiebe, however, one of ordinary skill in the art would expect and acknowledge that such status, is eventually/implicitly implemented based on two aspects: The first aspect is: testing validation is required in order to verify and validate repair success, i.e. in order to determine the validity of the repair, a testing validation is necessitated by the repair process, such step is needed in order to complete the repair process and provide the final results of either: valid repair and complete, inadequate and need more repair actions, or elements replacement; it’s worth mentioning that such aspect is pretty common if not inherent. Moreover, the second aspect is: the performance before and after the repair has been applied as part of the periodic data collection process as in [0228] and claim 20, wherein the testing via data collection of the plurality of the sensor has been applied periodically, thus such testing is applied eventually before and after the repair action has been applied and such testing is applied within a predetermined period, (periodically).

As to claims 25 and 34, Wiebe as modified teaches “wherein the one or more healthy patterns correspond to patterns identified in prior measurements captured from a refrigeration asset that is performing at the optimal level and that is from the same type of refrigeration asset as the first refrigeration asset.” (figs 17- 19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles "sawtooth pattern .... a series of sequential on-off cycles" which is the normal expected performance (reference) which reads on "optimal level", such status is used as a reference to be compared with in order to determine the possible faults; the reference data is what the MRU of fig 11 provides data for analysis as in fig 3, 6, [0048-0051] "current historic or reference or combination thereof” and wherein such data is accumulated form unit A/ first , unit B/ second, unit C/ third, and wherein similar units of similar components model and/or manufacturing would be selected based on the similarity, also see [0088-0091] wherein similar configurations are applied to similar units, i.e. the historical data of unit B could be a reference for historical data of reference A, as long as they are from the same manufacturer and have similar configurations of components; also see [0172] "similar variants or substitutes could be readily devised for the other performance checks", the similar limitation is examined in the light of the specification [0119-0120]. Fig 11 when the pattern of unit A does not perform accordingly compared with similar unit B and/ or C based on the MRU data, then unit A is failing, see [abstract], [0265-0280] and fig 18-19 wherein the pattern/ trend is determined, see [0136-0137] "each refrigerator”, see [0187-0198]. [0156] "involve comparison of present values with threshold or normal or reference values of various selected parameters".)

As to claims 28 and 37, Wiebe teaches “wherein a smart sensor in the first refrigeration asset is configured to communicate statistical information related to performance or energy consumption by the first refrigeration asset based on an analysis of measurements captured by the smart sensor.” (fig 11 wherein a plurality of refrigeration assets and wherein each as its signal reception unit wherein the data is collected as in [0136-0139] "signal collection unit”, and wherein digital sensors are used. Also see [0235-0238]. Moreover, the decision of the sensors collected data to be determined based on "learning mode" which reads on "smart sensor'' [0087-0092], although the exact term of smart sensor has not been cited, however, one of ordinary skill in the art would contemplate that the learning mode applied on the sensed data reads on "smart sensor" based on the analogy of smart sensor and concept of adaption via learning process. Also see [0099]. Moreover, [0223] "statistic panel”, fig 8 and fig 18-19, wherein the values of the current and voltage would infer the consumption power especially then the compressor was on for a long time, i.e. the energy consumption is implicit.)

Claims 22-23, 31-32 and 40, are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe as modified by Durso as applied to claims 21, 30 and 39 above, and further in view of US 2008/0066474 A1, Porter et al, hereinafter referenced as Porter.

As to claims 22, 31 and 40, Wiebe as modified teaches the limitation of claims 21, 30 and 39 respectively above.
Wiebe is silent in regards to “wherein the failure pattern comprises a trend in variances between thermodynamic cycles of the first refrigeration asset.”
Porter teaches “wherein the failure pattern comprises a trend in variances between thermodynamic cycles of the first refrigeration asset.” ([0052-0055] wherein the change in the refrigerant within the thermal process is determined via enthalpy curve which is represented by a defined pattern when operating in the normal state, and wherein a variance shows as abnormality appears such as “sub-cooling” when “the system is operating inefficiently, the enthalpy curve will have a different appearance than that of the reference enthalpy curve 202”; “The variance of the legs 212 and 214 from the reference curve legs 206 and 208 represent inefficiency”; “may be converted to a heat value using available data on the thermodynamic properties”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the enthalpy curve to represent the thermodynamic cycle/properties including the compressor performance of Porter to the system performance determination of Wiebe in order to provide detailed operation (four legs) of the thermal process which in turn would increase the accuracy of determining the system performance and its corresponding thermodynamic behavior.

As to claims 23 and 32, Wiebe as modified teaches “wherein the failure pattern comprises a trend in variances of cycles of temperature, electrical current or vibration associated with the first refrigeration asset.” ([0225] "electrical or mechanical components". Moreover, [0223] "statistic panel”, fig 8 and fig 18, wherein the values of the current, temperature and voltage are illustrated.)
The exact term of “trend in variances” is not disclosed in Wiebe.
Porter teaches “trend in variance” ([0052-0055])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the enthalpy curve to represent the thermodynamic cycle/properties including the compressor performance of Porter to the system performance determination of Wiebe in order to provide detailed operation (four legs) of the thermal process which in turn would increase the accuracy of determining the system performance and its corresponding thermodynamic behavior.

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe as modified by Durso as applied to claims 21 and 30 respectively above, and further in view of US 2007/0156373 A1, Yamashita et al, hereinafter referenced as Yamashita.

As to claims 24 and 33, Wiebe as modified teaches “wherein onset of failure of the first refrigeration asset is determined when the failure pattern relates to a variance between thermodynamic cycles of the first refrigeration asset and thermodynamic cycles of the one or more other refrigeration assets operating at the optimal performance level measured as a standard deviation.” (the limitation of the “thermodynamic cycles” is disclosed in Durso as delineated in the rejection of claim 22 above. Regarding the limitation “variance” is delineated in the rejection of claims 22-23 above. Moreover, figs 17- 19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles "sawtooth pattern .... a series of sequential on-off cycles" which is the normal expected performance (reference); "very long almost continuous on cycle". Moreover, fig 11 provides data for analysis as in fig 3, 6, [0048-0051] "current historic or reference or combination thereof” and wherein such data is accumulated form unit A/ first, unit B/ second, unit C/ third, and wherein similar units of similar components model and/or manufacturing would be selected based on the similarity, also see [0088-0091] wherein similar configurations are applied to similar units, [0172] "similar variants or substitutes could be readily devised for the other performance checks", the similar limitation is examined in the light of the specification [0119-0120]. Fig 11 when the pattern of unit A does not perform accordingly compared with similar unit B and/ or C based on the MRU data, then unit A is failing, see [abstract], [0265-0280] and fig 18- 19 wherein the pattern/ trend is determined, see [0136-0137] "each refrigerator”, see [0187-0198]. [0156] "involve comparison of present values with threshold or normal or reference values of various selected parameters".)
Regarding the limitation “standard deviation”, this limitation by definition is “the square root of that variance.” Thus, this mathematical/ statistical approach is within the skills of one of ordinary skill in the art. i.e. having another form of a mathematically manipulated equation, is a mere mathematical manipulation applicable within the art and would provide the predicted results differencing between two signals. 
However, for the sake of compact prosecution, and if the explanation above to be challenged, the following rejection is provided.
Yamashita teaches “one or more other refrigeration assets operating at the optimal performance level measured as a standard deviation.” (fig 4-5, 8 and [0091-0096], wherein the optimal level of normal operation is determined based on the standard deviation which is part of mathematical approach that indicates the level of operation condition (the degree of being abnormal versus normal operation. Moreover, the parameters X1 -Xm includes temperature (cooling) as in fig 8 and [0113- 0115] and [0141] "As for the five state quantities of high pressure, low pressure, discharge temperature, superheat and sub-cool, the mean value of data, the standard deviation, and the matrix representing the correlation between each state quantity as in the expressions 1 to 4 are obtained from the operating data over a certain period of time in the normal state, and stored as the reference space."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of implementing the standard deviation along with other calculation determining the level of the operation status of being normal or within a defined abnormality range/ degree of Yamashita to the statistical determination of Wiebe, in order to provide a precise determination of normality/ abnormality of the operational status based on the measured parameters including temperature (Yamashita [0091-0096])

Claims 26-27, 29, 35-36 and 38, are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe as modified by Durso as applied to claim 21 and 30 above, and further in view of US 2010/0121609 A1, Gorinevsky.

As to claim 26 and 35, Wiebe teaches “wherein initiating the repair procedure comprises: identifying the repair procedure to a repair technician before the repair technician is dispatched to service or repair the first refrigeration asset, the repair procedure identifying actions to be taken or omitted and timing of the actions to be taken or omitted.” ([0029] and [0050-0054] wherein suitable data analysis is provided to the technician including its timing "data received include time-related”, "parameter values sensing cycle", "the nature of the fault”, "the time of the fault”, and wherein the provided data includes but not limited diagnosis and remedy [0065]. One of ordinary skill in the art would expect and contemplate that the remedy should include a defined set of steps which reads on "repair procedure", and wherein such procedure includes data collection via the periodic inspection/ scheduled inspection [0228] and claim 14 and 20, which reads on "timing". One of ordinary skill in the art would contemplate and expect that the remedy to include the steps and their controlling cycle and/or time related action within a defined routine to be provided to the technician to implement.)
Yet if the interpretation of the remedy to read on the repair procedure, to be challenged, then the following rejection to be applied.
Gorinevsky teaches “identifying the repair procedure to a repair technician” ([0002] "by providing a guidance on which of a plurality of possible maintenance actions should be undertaken.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a predetermined service procedure adapted to a defined controlled and scheduled actions to guide the technician of Gorinevsky to the remedy provided by Wiebe, if it hasn't already implemented, in order to provide a complete guidance performance to the technician, such guidance would facilitate the repair and diagnostic process and make them easier and more effective which in turn would improve the system performance (Gorinevsky [0002]).

As to claims 27 and 36, Wiebe as modified teaches “the first measurements are received before the repair technician is dispatched to service or repair the first refrigeration asset.” See the rejection of claim 26 above. Wiebe teaches that the technician to be assisted by the software at least in [0065] “diagnose and remedy”, yet Wiebe does not specifically mention if such information is available before or after dispatching the technician (which could be either way as expected by one of ordinary skill in the art).
Gorinevisky teaches “before the repair technician is dispatched” ([0002] the scheduled repair with its corresponding guidance, is disclosed, i.e.  the technician will get the date and the diagnostic details and guidance (as they are already provided) i.e. as part of the scheduled information, before the technician attendance. Moreover, [0091] “The ground processing would indicate a possibility of a particular fault and provide maintenance guidance.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a predetermined service procedure adapted to a defined controlled and scheduled actions to guide the technician of Gorinevsky to the remedy provided by Wiebe, if it hasn't already implemented, in order to provide a complete guidance performance to the technician, such guidance would facilitate the repair and diagnostic process and make them easier and more effective which in turn would improve the system performance (Gorinevsky [0002]).

As to claims 29 and 38, Wiebe as modified teaches “wherein identifying the first feature comprises: analyzing a plurality of sensor streams, each sensor stream comprising measurements obtained from a sensor corresponding to one of the plurality of refrigeration assets.” (claim 1 and [0051] “The computer program operates on a stream of digital sensor data received from each or the signal reception unit via one or more communications ports. The data received include time-related values obtained periodically from each sensor.” 
Response to Arguments
Applicant's arguments filed on 11/22/2021 have been fully considered but they are not persuasive.
The applicant argues (Remarks page 7) “Wiebe does not teach or suggest these and other features in the newly-added claims.”
The examiner respectfully does not agree, and would like to refer to the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0032606 A1, Thybo et al, is drawn to method and device for detecting an abnormality of heat exchanger within a thermodynamic cycle of a refrigeration system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/27/2022